Name: Commission Regulation (EEC) No 1581/90 of 13 June 1990 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6 . 90 Official Journal of the European Communities No L 150/9 COMMISSION REGULATION (EEC) No 1581/90 of 13 June 1990 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain Regulation ; whereas this should be stipulated in Regula ­ tion (EEC) No 1183/86 ; Whereas the measures provided for in this Regulation are in = accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 387/90 (2), and in particular Article 16 thereof, Whereas, in accordance with the provisions of the Act of Accession, the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain comes to an end on 31 December 1990 ; whereas, in order to prevent a source of speculation, the imports compensated for as referred to in Article 9 ( 1 ) of Regulation (EEC) No 475/86 must be terminated by that date ; whereas Commission Regulation (EEC) No 1 183/86 (3), as last amended by Regulation (EEC) No 578/90 (4), should be amended accordingly ; Whereas Article 14 (3) of Regulation (EEC) No 475/86, as amended by Regulation (EEC) No 387/90, provides for the possibility of granting special aid for sunflower seed incorporated in animal feed ; whereas the criteria for calculating that aid provide the same amount as the compensatory aid referred to in Article 14 ( 1 ) of that HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1 183/86 is hereby amended as follows : 1 . Article 6 (2) is replaced by the following : '2 . The term of validity of the document shall be six months, not extending, however, beyond 31 December 1990.' 2 . The following sentence is added to Article 13 ( 1 ): 'The special aid referred to in Article 14 (3) of Regula ­ tion (EEC) No 475/86 shall be equal to the compensa ­ tory aid.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 47. (2) OJ No L 42, 16. 2. 1990, p. 8 . (3) OJ No L 107, 24. 4. 1986, p. 17. O OJ No L 59, 8 . 3 . 1990, p. 24.